Citation Nr: 0815674	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-17 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of kidney 
problems, to include nephrectomy.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals, cold 
weather injury, bilateral hands.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to December 
1962 and from May 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge at the RO in May 2005.


FINDINGS OF FACT

1.  A kidney disorder which led to hydronephrosis and a left 
nephrectomy had its onset in service.  

2.  Left ear hearing loss disability had its onset in 
service.

3.  Tinnitus had its onset in service.  

4.  The veteran does not have residuals of cold weather 
injury of his hands.  


CONCLUSIONS OF LAW

1.  Residuals of kidney problems status post nephrectomy were 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Left ear hearing loss disability was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Residuals, cold weather injury, bilateral hands, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist 

Any deficiencies in VA's duties to notify or to assist the 
veteran concerning the claims for residuals of kidney 
problems to include nephrectomy, left ear hearing loss 
disability, and tinnitus are harmless, as the claims are 
being granted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

Concerning residuals of cold weather injury of the hands, VA 
is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through a September 
2002 letter to the veteran that addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information, 
including that in his possession, to the AOJ.

The veteran was notified of effective dates for ratings and 
degrees of disability in April 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claim are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and VA examination report from 2002 and 
2007.  VA has satisfied its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Active military service includes active 
duty, any period active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 C.F.R. § 3.6 (2007).  In order to 
prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Kidney

Urinalysis in July 1962 showed 20-25 white blood cells, when 
the veteran had mild lower urinary tract post-voiding 
symptoms.  In June 1969, the veteran reported a history of 
blood in his urine and urinalysis revealed 25-30 white blood 
cells, slight clumps, mucous threads, and light bacteria.

A July 1981 service medical record shows a midline abdominal 
incision from ureterolithiasis in 1972.

An August 1994 service medical record indicates that the 
veteran had hydronephrosis and that surgery was scheduled.  
In February 1996, it was reported that the veteran had had a 
left nephrectomy due to hydronephrosis in December 1994 and 
there were multiple surgical scars.

On VA examination in February 2007, the veteran indicated 
that he had an onset of urinary tract symptoms in July 1962, 
consisting of gross hematuria.  Since then, he had developed 
recurrent episodes of gross hematuria every six months to a 
year.  In 1969, he developed another episode of gross 
hematuria.  Then, in 1972 in Montana he had an intravenous 
pyelogram which showed left kidney stones and deterioration 
of the left kidney.  Subsequently, he was found to have an 
aneurysm of the left ureter and he had surgery to repair that 
aneurysm.  In 1994, he developed abdominal discomfort and was 
found to have left hydronephrosis and underwent a left 
nephrectomy.  Since then, he had been asymptomatic.  

The VA examiner diagnosed status post left nephrectomy 
secondary to hydronephrosis.  The examiner indicated that the 
veteran's history of left kidney hydronephrosis was at least 
as likely as not related to his episodes of gross hematuria 
during active service.  The examiner noted that review of the 
veteran's claims folder showed that the veteran reported 
episodes of kidney condition during his annual exams and 
episodes of post voiding symptoms.  The veteran told the 
examiner that he had had recurrent self limited episodes of 
hematuria.  These were most likely related to kidney stones, 
the examiner stated.  Subsequently, the veteran developed a 
ureter obstruction leading to chronic hydronephrosis and 
later to left nephrectomy.  No other etiology for his chronic 
intermittent hematuria was found, and his hematuria had 
resolved after his left nephrectomy.  

Since the medical opinion is credible and supports the claim, 
and there is no competent evidence to the contrary, the claim 
is granted.  See 38 U.S.C.A. § 5107.  

Left ear hearing loss and tinnitus

No actual dates of active duty, active duty for training, or 
inactive duty training with the Alaska Army National Guard 
have yet been verified, except for one instance of active 
duty for training from March 27, 1982 to April 10, 1982.  
However, in January 2008, the veteran stated, and the Board 
accepts, that he was under active duty orders for an Army 
Sniper Course and for Army National Guard Marksmanship 
Program events which he participated in from 1981 to 1996 as 
a member of the state shooting team, and that he fired many 
thousands of rounds of ammunition in doing so.  His National 
Guard report of separation and service record indicates that 
he participated in a sniper qualification course during 3 
weeks in June 1983.

On VA examination in February 2007, the examiner reviewed 
service medical records showing the veteran's audiometric 
results from November 1962 though February 1996, and the 
earliest VA audiometry which was from May 2004.  He noted 
that audiometry through July 1981 was normal and that there 
was a moderate to mild loss at 4000 and 6000 hertz in the 
left ear thereafter in April 1987, and that the loss had 
increased in April 1988 and again in February 1996.  He noted 
that the veteran reported the onset of a gradual hearing loss 
and bilateral tinnitus between 1981 and 1996.  The veteran 
stated that while in the National Guard, there was no hearing 
protection during the Army Sniper Course he took, and that 
occasionally others around him would discharge their weapons 
before he had his hearing protection in place, otherwise he 
used plugs or muffs as hearing protection.  The veteran 
indicated that recreational noise exposure was minimal.  At 
the time of the February 2007 VA examination, left ear 
hearing loss disability as defined by 38 C.F.R. § 3.385 was 
present.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
55
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

The examiner stated that given the normal threshold in his 
left ear in 1981, and that his left ear hearing loss emerged 
and became worse during the time period he reported National 
Guard military service (1981-1996), and given that he 
reported extensive noise exposure during those same years of 
service, it was likely that some portion of his left ear 
hearing loss disability and bilateral tinnitus was related to 
acoustic trauma/military service.  The examiner's summary of 
the veteran's hearing loss history as shown by service 
medical records has been checked for accuracy.

Since the medical opinion supports the claims and there is no 
evidence to the contrary, the claims for service connection 
for left ear hearing loss disability and tinnitus are 
granted.  See 38 U.S.C.A. § 5107.  



Residuals, cold weather injury, bilateral hands

Service medical records do not contain any references to cold 
weather injury of the hands.  The veteran did not mention any 
pertinent symptomatology on service discharge examination in 
November 1962, and the service discharge examination was 
normal.  Frostbite or residuals of frostbite were not 
mentioned at the time of the February 1970 service discharge 
examination.  Service medical records from after active 
service, dating through 1996, do not mention cold weather 
injury or a diagnosis of cold weather injury residuals.  The 
first mention of cold injury was when the veteran claimed 
service connection for it in July 2002.  

A July 2002 VA examination report indicates that the veteran 
reported experiencing severe frostbite in the Air Force, with 
loss of tissue but no contractures, and no loss of 
musculature, tendon, or bone.  The veteran stated that there 
was no residual scarring or limitation of motion.  The 
examiner found scars over the veteran's left hand and a 
single scar on the veteran's right hand, as a result of a 
laceration injury.  The diagnosis was residuals consisting of 
stiffness and tendonitis from a combination of frostbite 
injury and handgun cartridge explosion.  The examiner 
indicated that there was scarring from the handgun incident, 
and that there was some limitation of motion.  

In April 2004, the veteran stated that he had sustained cold 
weather injury to his hands at an early warning site in 
Labrador.  He had gone outside the building one evening to 
retrieve some equipment.  The temperature was below zero and 
he was later told that with the wind chill factor, it was 
more than 100 degrees below zero.  There was only a medic on 
site, who treated his hands.  His fingers were curled up and 
painful and the medic immersed them in warm water and the 
pain was excruciating.  The medic told him he had severe 
frostbite and that his fingers would probably turn black and 
that the skin would slough off, which is what ended up 
happening.  The medic had been drinking, so it was possible 
he did not put the information in the veteran's records.  The 
veteran's fingers had always been stiff and sore after that, 
especially when they were exposed to cold.  

Another VA examination was conducted in February 2007.  The 
veteran explained that in 1959, while at a radar site in the 
winter, he was instructed to bring a ladder, which was stuck 
in ice.  After releasing it for several minutes, he noticed 
bilateral contractures of his hands.  This was initially 
treated with progressively warm water.  It was diagnosed as 
frostbite by the local medic.  Several days later, he notice 
black digits of both hands and later on his skin started 
peeling.  For the past 40 years, he had remained 
asymptomatic.  Then, since 2003, he had developed morning 
stiffness of both hands and pain that subsided during the day 
with stretching.  He denied cold sensitization, Raynaud's 
phenomenon, amputations, chronic pain, or disturbances of 
nail growth.  He had developed episodes of numbness and 
tingling lately.  Clinically, his skin was warm and soft.  
X-rays of his hands showed narrowing of the interphalangeal 
joints of the fingers bilaterally and there was an apparent 
old chip fracture of the radial aspect of the articular 
surface of the head of the first metacarpal.  There were also 
degenerative changes of the first metacarpal carpal joint on 
the right.  The examiner's opinion was, after carefully 
reviewing the veteran's claims folder and current medical 
literature, that the veteran does not have any current cold 
injury residuals.  He explained that most of the cold injury 
residuals from frostbite are hyperesthesias, numbness, or 
vasomotor instability, and that the veteran only complained 
of morning stiffness and moderate pain for the past few 
years.  

In January 2008, the veteran stated that he had been told, 
when he was examined at Elmendorf, that pain and stiffness in 
his fingers was most likely due to the effect of frostbite, 
which could manifest itself years after the injury.  He 
appears to be referring to the time of the VA examination in 
2002.

The Board concludes that the veteran does not have current 
cold weather injury residuals.  No disability is shown in 
service medical records.  Additionally, the veteran denied 
pertinent symptomatology and/or was found to have normal 
hands on service discharge examinations in 1962 and in 1970, 
and there was no showing of any residuals through the year 
1996.  The 2002 examiner diagnosed stiffness and tenderness 
from frostbite injury, but there is no indication that he 
reviewed the claims folder or did any research on frostbite 
before rendering his opinion.  The examiner in 2007, on the 
other hand, reviewed the veteran's claims folder, examined 
the veteran, indicated that he had done research, and 
indicated after doing so that the veteran did not have 
current cold injury residuals and explained why.  His 
opinion, therefore, is deemed more probative.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for determining 
probative value of medical opinions include their 
thoroughness and detail, whether they discussed why contrary 
opinions were not persuasive, and the opinion-writer's access 
to relevant records).

In light of the above, service connection is not warranted 
for residuals, cold weather injury, bilateral hands.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

Service connection for residuals of kidney problems, to 
include nephrectomy, is granted.  

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.

Service connection for residuals, cold injury, bilateral 
hands, is denied.


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


